Citation Nr: 0330046	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  94-44 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a low back strain with 
fibromyositis, lumbar facet syndrome, scoliosis of the 
dorsolumbar spine, right and left sacroiliitis, and lumbar 
spondylosis or degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1944 to March 1946 and from August 1950 to February 1954.  
His awards include a Combat Infantryman Badge.  

In August 1977, the RO denied service connection for a back 
disorder.  The matter was before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for a back disorder.  

In February 1996, a hearing was held before the undersigned, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  

In July 1996, the Board remanded the case for medical 
records, examination of the veteran and medical opinions.  
The requested development was completed.  

In January 2001, the Board found that new and material 
evidence had been received to reopen a claim for service 
connection for a back disorder.  The Board directed de novo 
consideration of the veteran's entitlement to service 
connection for a low back strain with fibromyositis, lumbar 
facet syndrome, scoliosis of the dorsolumbar spine, right and 
left sacroiliitis, and lumbar spondylosis or degenerative 
joint disease.  The Board also directed that the veteran be 
notified about his claim in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)).  The RO took action to 
comply with the Board remand and returned the case to the 
Board.  


REMAND

Unfortunately, the RO's attempt to comply with the Board 
Remand and VCAA told the veteran that he needed to reopen his 
claim by submitting new and material evidence.  However, the 
Board had just determined that he had submitted new and 
material evidence and had reopened the claim.  Because the 
VCAA notice letter of April 2002 gave the veteran the wrong 
information as to the evidence needed and the evidence he had 
to submit, the RO did not comply with the Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As a result, to 
comply with the Board remand and VCAA, the RO must again 
attempt to tell the veteran what evidence is needed to 
support his claim, what evidence VA will obtain and what 
evidence he must submit.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002).  This information should be for a 
claim which has been reopened and which is being considered 
on a de novo basis.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Specifically, the RO 
should tell the veteran what evidence is 
needed to support his claim, what 
evidence VA will obtain, and what 
evidence he must submit.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC) was issued to 
the veteran.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



